Case 1:18-cr-00870-AT Document 47 Filed 09/4

 

Federal Defenders <2 Duan | USPC SDNY
OF NEW YORK, INC. DOCUMENT
ELECTRONICALLY FILED
: DOC #:
David E. Patton DATE FILED: 9/14/2020.
Executive Director ae
and Attorney-in-Chief Septemb
By ECF

Honorable Analisa Torres

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Daniel Logan, 18 Cr. 870 (AT)

Honorable Judge Torres:

I write with the consent of the Government and on behalf of Mr. Logan to
respectfully request a two-month extension on which Mr. Logan must surrender to the
Bureau of Prisons (BOP). This is the second request for an extension of Mr. Logan’s
surrender date. Your Honor granted our first request on April 1, 2020, ordering Mr.
Logan’s surrender on September 14, 2020.

It is my understanding that, as of today’s date, the BOP has not designated a facility
to which Mr. Logan will surrender, thereby necessitating his surrender to the United States
Marshalls at 500 Pearl Street, and his detention pending BOP designation at either the
MCC or the MDC. Both of those facilities are experiencing COVID-19 outbreaks.
Requiring Mr. Logan to surrender on September 14, 2020 would expose him to risk of
coronavirus infection. A sixty-day extension of Mr. Logan’s surrender date would allow the
BOP more time to designate him to a facility to which he could report directly without such
risk.

I have discussed this request with Assistant United States Attorney Nicholas
Chiuchiolo, who consents on behalf of the Government. If Your Honor requires additional
information, I may be reached at the number below, or at Christopher_Flood@fd.org.

Thank you for considering this request

Respectfully submitted,
s/ Christopher A. Flood
GRANTED. By November 13, 2020, Christopher Flood, Esq.
Defendant shall surrender to the Bureau Assistant Federal Defender
of Prisons. Federal Defenders of New York

(212)417-8734
SO ORDERED.

Dated: September 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 

  
